 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         No. 2:13-cr-00034 KJM
12                       Plaintiff,
13            v.                                       ORDER
14   JERRY WAYNE BAKER
15                       Defendant.
16

17            This case came before the undersigned on the criminal duty calendar of May 14, 2019, on

18   defendant’s motion to address the status of counsel, ECF No. 130. A petition to revoke

19   defendant’s supervised release was filed on October 1, 2018, ECF No. 104, and has since been

20   superseded, ECF No. 120. The government has elected not to proceed on the petition until

21   various state charges pending against defendant are resolved. The court previously denied

22   defendant’s request that he be brought before this court without further delay for an initial

23   appearance on the violation petition. ECF Nos. 116, 127. Defendant has continued to file

24   miscellaneous requests in pro se, and he seeks the removal of CJA counsel David Fischer. See,

25   e.g., ECF Nos. 121, 125, 130. At today’s hearing, Mr. Fisher clarified that Mr. Baker is

26   requesting issuance of a writ for his appearance at a Faretta1 hearing, so that a determination can

27

28   1
         See Faretta v. California, 422 U.S. 806 (1975).
                                                       1
 1   be made at this time whether to grant him pro se status for purposes of future revocation
 2   proceedings.
 3          Because no initial appearance is scheduled, a Faretta hearing is premature. Until formal
 4   proceedings commence in this court, there are no substantive steps to be taken on defendant’s
 5   behalf by either Mr. Fischer or Mr. Baker in pro se. Accordingly, a decision whether Mr. Baker
 6   may waive his right to counsel and represent himself at a revocation hearing need not be made at
 7   this time. The court understands that defendant wishes to be accorded pro se status so that he can
 8   have improved access to the phone and law library at the Solano County Jail, see ECF No. 125,
 9   and will assume that this is desired for the purposes of researching and investigating matters
10   related to the alleged violations of supervised release. But that is not a sufficient basis for
11   conducting a Faretta hearing prior to initial appearance.
12          Moreover, defendant’s penchant for filing frequent miscellaneous requests, even after
13   being advised that his pro se filings will be disregarded, weighs against granting pro se status at
14   this time. The interests of justice and of judicial economy are served by maintaining the current
15   status of counsel until Mr. Baker’s initial appearance, when he may make a formal Faretta
16   motion.
17          Accordingly, the motion for a Faretta hearing, ECF No. 130, is DENIED.
18          SO ORDERED.
19   DATED: May 14, 2019
20

21

22

23

24

25

26

27

28
                                                        2
